Order filed, June 3, 2022.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-22-00266-CR

                         ROGER LEE SCHOOLER, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 184th District Court
                                Harris County, Texas
                              Trial Court Case 1726645


                                          ORDER
       The reporter’s record in this case was due May 23, 2022. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Cynthia J. Lee, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


                                        PER CURIAM